                                         Case 4:16-cv-00735-HSG Document 230 Filed 02/03/21 Page 1 of 18




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIEL CISNEROS,                                   Case No. 16-cv-00735-HSG
                                   8                    Plaintiff,                          ORDER GRANTING IN PART AND
                                                                                            DENYING IN PART PLAINTIFFS’
                                   9             v.                                         MOTIONS FOR ATTORNEYS’ FEES
                                  10     J. VANGILDER, et al.,                              Re: Dkt. No. 223
                                  11                    Defendants.

                                  12     DANIEL MANRIQUEZ,                                Case No. 16-cv-01320-HSG
Northern District of California
 United States District Court




                                  13                    Plaintiff,                        Re: Dkt. No. 225

                                  14             v.
                                  15     J. VANGILDER, et al.,
                                  16                    Defendants.
                                  17

                                  18          Pending before the Court are the motions for attorneys’ fees and costs filed in two related
                                  19   matters, Cisneros v. Vangilder, No. 16-cv-0735-HSG, Dkt. No. 223, and Manriquez v. Vangilder,
                                  20   No. 16-cv-1320-HSG, Dkt. No. 225. The Court finds this matter appropriate for disposition
                                  21   without oral argument and the matter is deemed submitted. See Civil L.R. 7-1(b). For the reasons
                                  22   detailed below, the Court GRANTS IN PART Plaintiff Manriquez’s motion for attorneys’ fees,
                                  23   and DENIES Plaintiff Cisneros’ motion.
                                  24     I.   BACKGROUND
                                  25          The parties are familiar with the facts of these cases, so the Court only briefly addresses
                                  26   them here. These cases arise out of an incident that occurred on June 4, 2015, at Pelican Bay State
                                  27   Prison, in which Defendant Justin Vangilder discharged a T-16 oleoresin capsicum (“OC”)
                                  28   chemical grenade in the control booth of the housing unit where he was working. During trial,
                                         Case 4:16-cv-00735-HSG Document 230 Filed 02/03/21 Page 2 of 18




                                   1   Plaintiffs Daniel Cisneros and Daniel Manriquez testified that vapors from the chemical grenade

                                   2   entered their cells, causing them pain and suffering. Plaintiffs and their witnesses further testified

                                   3   that prisoners were yelling “man down,” a term used in the prison to solicit help from the guards,

                                   4   but that Defendants, Pelican Bay corrections officers, ignored their repeated requests for medical

                                   5   attention and the opportunity to exit their cells and decontaminate.

                                   6          Based on these facts, Plaintiffs asserted both state and federal law claims against

                                   7   Defendants Justin Vangilder, Juan Vasquez, and Scott Cupp. Plaintiffs brought a negligence

                                   8   claim under California law against Defendants Vangilder and Vasquez. See Cisneros, No. 16-cv-

                                   9   0735-HSG, Dkt. No. 55 at ¶¶ 38–41. Plaintiffs also brought a claim against Defendants

                                  10   Vangilder, Vasquez, and Cupp under 42 U.S.C. § 1983, alleging that Defendants violated

                                  11   Plaintiffs’ rights under the Eighth Amendment to be free from cruel and unusual punishment when

                                  12   Defendants were deliberately indifferent to a substantial risk of serious harm to and/or a serious
Northern District of California
 United States District Court




                                  13   medical need of Plaintiffs. See id. at ¶¶ 50–55. On June 21, 2019, the jury returned a verdict in

                                  14   favor of both Plaintiffs. See id., Dkt. No. 206; see also Manriquez, No. 16-cv-1320-HSG, Dkt.

                                  15   No. 209. The jury (1) found Defendant Vangilder was negligent, and awarded Plaintiffs $1,000

                                  16   each in damages to compensate Plaintiffs for their claims against him; (2) found Defendant

                                  17   Vazquez was both negligent and deliberately indifferent, and awarded Plaintiffs $1,500 each in

                                  18   damages to compensate Plaintiffs for their claims against him; and (3) found Defendant Cupp was

                                  19   deliberately indifferent, and awarded Plaintiffs $2,500 each in damages to compensate them for

                                  20   their claims against him. Id.

                                  21          Following the trial, the Court granted Defendant Cupp’s renewed motion for judgment as a

                                  22   matter of law, finding that he was entitled to qualified immunity. See Cisneros, No. 16-cv-0735-

                                  23   HSG, Dkt. No. 220; see also Manriquez, No. 16-cv-1320-HSG, Dkt. No. 222. Final judgment was

                                  24   therefore entered in favor of each Plaintiff against Defendants Vangilder (in the amount of $1,000)

                                  25   and Vasquez (in the amount of $1,500). See Cisneros, No. 16-cv-0735-HSG Dkt. No. 221; see

                                  26   also Manriquez, No. 16-cv-1320-HSG, Dkt. No. 223. Each Plaintiff was therefore awarded

                                  27   $2,500 total. Id.

                                  28          Counsel for Plaintiffs now move for attorneys’ fees as prevailing parties under both federal
                                                                                         2
                                         Case 4:16-cv-00735-HSG Document 230 Filed 02/03/21 Page 3 of 18




                                   1   and California law. See Cisneros, No. 16-cv-0735-HSG, Dkt. No. 223; see also Manriquez, No.

                                   2   16-cv-1320-HSG, Dkt. No. 225.

                                   3    II.        DISCUSSION
                                   4               Defendants do not appear to dispute that some award of attorneys’ fees is warranted given

                                   5   Plaintiffs’ success at trial. See generally Cisneros, No. 16-cv-0735-HSG, Dkt. No. 224;

                                   6   Manriquez, No. 16-cv-1320-HSG, Dkt. No. 226. Rather, the parties disagree on what is a

                                   7   reasonable fee. Here, Plaintiff Cisneros seeks $454,137.30 and Plaintiff Manriquez seeks

                                   8   $467,425 in attorneys’ fees. See Cisneros, No. 16-cv-0735-HSG, Dkt. No. 223 at 1; Manriquez,

                                   9   No. 16-cv-1320-HSG, Dkt. No. 225 at 1. In support of their motions, Plaintiffs invoke both

                                  10   California Code of Civil Procedure § 1021.5 and 42 U.S.C. § 1988. However, Plaintiffs appear to

                                  11   recognize that the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e, imposes certain

                                  12   limits on the amount of attorneys’ fees that the Court may award under § 1988. Plaintiffs
Northern District of California
 United States District Court




                                  13   therefore seek to recover the full amount of their requested fees under § 1021.5 as prevailing

                                  14   parties with respect to their negligence claims. See, e.g., Cisneros, No. 16-cv-0735-HSG, Dkt.

                                  15   No. 228 at 8–9; Manriquez, No. 16-cv-1320-HSG, Dkt. No. 231 at 10.

                                  16          A.      California Code of Civil Procedure § 1021.5
                                  17                   i.    Legal Standard
                                  18               Under California Code of Civil Procedure § 1021.5, courts may, in their discretion, award

                                  19   attorneys’ fees to “successful parties” in order to encourage parties to bring cases in the public

                                  20   interest if:

                                  21
                                                            (a) a significant benefit, whether pecuniary or nonpecuniary, has been
                                  22                        conferred on the general public or a large class of persons; (b) the
                                                            necessity and financial burden of private enforcement . . . are such as
                                  23                        to make the award appropriate; and (c) such fees should not in the
                                                            interest of justice be paid out of the recovery, if any.
                                  24

                                  25   Cal. Code Civ. P. § 1021.5; see also Graham v. DaimlerChrysler Corp., 34 Cal. 4th 553, 565 (Cal.

                                  26   2004), as modified (Jan. 12, 2005). “The doctrine rests on the recognition that privately initiated

                                  27   lawsuits, while often essential to effectuate important public policies, will as a practical matter

                                  28   frequently be infeasible without some mechanism authorizing courts to award fees.” Vasquez v.
                                                                                              3
                                         Case 4:16-cv-00735-HSG Document 230 Filed 02/03/21 Page 4 of 18




                                   1   State of California, 45 Cal. 4th 243, 250 (Cal. 2008), as modified (Dec. 17, 2008). As the

                                   2   California Supreme Court has explained, “the fundamental objective of the doctrine is to

                                   3   encourage suits enforcing important public policies by providing substantial attorney fees to

                                   4   successful litigants in such cases.” Graham, 34 Cal. 4th at 565.

                                   5          California has identified four requirements for awarding fees under § 1021.5: (1) a plaintiff

                                   6   must be a successful party in an action resulting in the enforcement of an important right affecting

                                   7   the public interest; (2) a significant benefit, whether pecuniary or nonpecuniary, must have been

                                   8   conferred on the general public or a broad class of persons; (3) the necessity and financial burden

                                   9   of private enforcement must transcend the litigant’s personal interest in the controversy; and

                                  10   (4) such fees should not in the interest of justice be paid out of the recovery. See Vasquez, 45 Cal.

                                  11   4th at 250–51. The Court has considerable discretion in deciding whether to award fees. See id. at

                                  12   251.
Northern District of California
 United States District Court




                                  13              ii.   Analysis
                                  14          The jury found that both Defendants Vangilder and Vazquez were negligent under

                                  15   California law, and that this negligence was a substantial factor in causing harm to Plaintiffs. See

                                  16   Cisneros, No. 16-cv-0735-HSG, Dkt. No. 206; see also Manriquez, No. 16-cv-1320-HSG, Dkt.

                                  17   No. 209. Defendants appear to suggest as an initial matter that attorneys’ fees under § 1021.5 are

                                  18   nevertheless unavailable because the jury also found that Defendant Vasquez was deliberately

                                  19   indifferent, in violation of the Eighth Amendment, and Plaintiffs cannot differentiate the time that

                                  20   counsel spent litigating the state law versus federal claims. See, e.g., Cisneros, No. 16-cv-0735-

                                  21   HSG, Dkt. No. 224 at 13–14. Defendants suggest that awarding attorneys’ fees under § 1021.5

                                  22   would thus circumvent the PLRA. See id.

                                  23          In support of this assertion, Defendants cite a single, district court case, Pierce v. County of

                                  24   Orange, No. 01-cv-0981 MLGx, 2009 WL 10716219 (C.D. Cal. Nov. 24, 2009). In Pierce, the

                                  25   plaintiffs had succeeded on “identical federal and state constitutional claims,” and the court

                                  26   explained that plaintiffs had “made no attempt to show that any hours their attorneys spent in this

                                  27   case were devoted to state law claims such that they would not be compensable under § 1988 and

                                  28   the PLRA, but would be compensable under section 1021.5.” Id. at *8. The court acknowledged
                                                                                         4
                                         Case 4:16-cv-00735-HSG Document 230 Filed 02/03/21 Page 5 of 18




                                   1   that state law usually governs “the method of calculating attorney’s fees when a plaintiff prevails

                                   2   on both state and federal claims,” but concluded that awarding fees under § 1021.5 would

                                   3   undermine the PLRA, which caps attorneys’ fees for attorneys representing prisoners in order to

                                   4   reduce the amount of frivolous prisoner litigation. Id. at *8–9 (citing Mangold v. Cal. Pub.

                                   5   Utilities Comm’n, 67 F.3d 1470, 1478–79 (9th Cir. 1995)). But unlike in Pierce, Plaintiffs in

                                   6   these cases prevailed on distinct state law causes of action for negligence. There is, therefore, an

                                   7   independent state law basis for the verdicts and $2,500 monetary awards against Defendants

                                   8   Vangilder and Vazquez. Defendants have not cited, and the Court is not aware, of any cases

                                   9   holding that an award of attorneys’ fees under § 1021.5 would be improper under such

                                  10   circumstances. Moreover, the Ninth Circuit has since clarified that in passing the PLRA:

                                  11
                                                       Congress did not . . . intend to discourage the collection of awards in
                                  12                   those comparatively few meritorious cases in which the district court
Northern District of California




                                                       had found that the prisoner’s constitutional rights had been violated
 United States District Court




                                  13                   and that the prisoner was entitled to collect damages for that violation.
                                                       The majority of these actions result in low-damage awards for the
                                  14                   prisoner, but can affect substantial change in the prison conditions or
                                                       prisoner treatment.
                                  15

                                  16   Woods v. Carey, 722 F.3d 1177, 1182, & n.5 (9th Cir. 2013); cf. Kelly v. Wengler, 822 F.3d 1085,

                                  17   1099–100 (9th Cir. 2016) (holding that “the PLRA allows enhancement of the lodestar figure in

                                  18   appropriate circumstances,” thus allowing district courts to award fees that surpass the PLRA

                                  19   “cap”). Far from being frivolous, this case is one of the “relatively few” in which “prisoners

                                  20   obtain[ed] an award of monetary damages.” Woods, 722 F.3d at 1183. The Court therefore does

                                  21   not find that the PLRA bars a separate award of attorneys’ fees under § 1021.5 for Plaintiffs’ state

                                  22   law claims, where Plaintiffs otherwise meet the statutory requirements. Accord Rodriguez v. Cty.

                                  23   of Los Angeles, 96 F. Supp. 3d 1012, 1019 (C.D. Cal. 2014), aff’d, 891 F.3d 776 (9th Cir. 2018)

                                  24   (declining to apply the reasoning in Pierce to limit the recovery of fees under California law based

                                  25   on the PLRA).

                                  26          Because all parties essentially appear to agree—and the Court finds—that ensuring

                                  27   Plaintiffs are protected from and receive adequate care following any unintentional exposure to

                                  28   OC constitutes a sufficiently important right affecting the public interest, as required under
                                                                                          5
                                         Case 4:16-cv-00735-HSG Document 230 Filed 02/03/21 Page 6 of 18




                                   1   § 1021.5, the Court only addresses the remaining three prongs under the statute. See, e.g.,

                                   2   Cisneros, No. 16-cv-0735-HSG, Dkt. No. 226 at 9.

                                   3                    a. Significant Benefit to the Public or Large Class of Persons
                                   4          Here, Plaintiffs contend that their successful verdicts benefit a large class of persons—

                                   5   namely, inmates—in two significant ways. First, Plaintiffs argue that Defendants used this as a

                                   6   “test case” for future cases involving indirect exposure to OC. Second, Plaintiffs posit that

                                   7   “wardens, jailers, and corrections officers throughout California now know it is both negligent and

                                   8   unconstitutional to ignore pods full of prisoners who have been indirectly exposed to OC in the

                                   9   manner that occurred in this case.” Cisneros, No. 16-cv-0735-HSG, Dkt. No. 225 at 12. Plaintiffs

                                  10   thus argue that at minimum, all California Department of Corrections and Rehabilitation

                                  11   (“CDCR”) prisoners benefited from the results of these cases. Id.

                                  12          Of course, “the public always derives a ‘benefit’ when illegal private or public conduct is
Northern District of California
 United States District Court




                                  13   rectified.” See Woodland Hills Residents Assn., Inc. v. City Council, 23 Cal. 3d 917, 939 (Cal.

                                  14   1979). However, § 1021.5 does not authorize an award of fees “in every lawsuit enforcing a

                                  15   constitutional or statutory right.” Flannery v. California Highway Patrol, 61 Cal. App. 4th 629,

                                  16   635 (Cal. Ct. App. 1998). Rather, an of award attorney fees under § 1021.5 is appropriate only

                                  17   when the public benefit is “significant,” based on “a realistic assessment, in light of all the

                                  18   pertinent circumstances, of the gains which have resulted in a particular case.” Woodland Hills,

                                  19   23 Cal. 3d at 940. In considering such circumstances, “[t]he evidence of the size of the population

                                  20   benefitted by a private suit is not always required. The substantial benefit may be conceptual or

                                  21   doctrinal, and need not be actual and concrete, so long as the public is primarily benefitted.”

                                  22   Planned Parenthood v. Aakhus, 14 Cal. App. 4th 162, 171–72 (Cal. Ct. App. 1993) (noting that

                                  23   “[a]lthough fundamental constitutional rights are by nature individual rights, their enforcement

                                  24   benefits the entire public”).

                                  25          As a threshold matter, the parties disagree as to whether the Court may consider Plaintiffs’

                                  26   proffered evidence that Defendants treated this as a “test case” for indirect OC exposure.

                                  27   Compare Cisneros, No. 16-cv-0735-HSG, Dkt. No. 225 at 12, with Dkt. No. 228 at 3–4. But the

                                  28   Court need not consider the alleged statements that Defendants intended to use these cases as a test
                                                                                          6
                                         Case 4:16-cv-00735-HSG Document 230 Filed 02/03/21 Page 7 of 18




                                   1   to find that Plaintiffs’ verdicts benefited a large group of people. During trial, and in opposition to

                                   2   the pending motions, Defendants urged that “this lawsuit was not whether existing policy was

                                   3   appropriate, but whether individual correctional staff followed policy.” See, e.g., Cisneros, No.

                                   4   16-cv-0735-HSG, Dkt. No. 224 at 9–10. In closing, Defendants further downplayed the physical

                                   5   effects that Plaintiffs experienced from the OC and highlighted the steps that Defendants took to

                                   6   clean up the OC discharge. See id., Dkt. No. 213 (Tr. Vol. IV) at 725:1–728:6. Counsel also

                                   7   suggested that Plaintiffs and the other inmates “all had sinks in their cells with cool, running

                                   8   water” and “they could have used it to wash their face.” See id. at 736:22–25. Counsel thus

                                   9   concluded that “[a]dequate ventilation was provided and the chemical agent was appropriately,

                                  10   and per policy, cleared out of the unit.” See id. at 725:20–21.

                                  11          But this conclusion is belied by the record. Despite Defendants’ arguments to the contrary,

                                  12   the jury found by a preponderance of the evidence that Defendants Vangilder and Vazquez were
Northern District of California
 United States District Court




                                  13   negligent. The jury further found that Defendant Vasquez:

                                  14              •   Was aware that Plaintiffs suffered harmful effects from exposure to OC;

                                  15              •   Knew that Defendants’ ventilation efforts were inadequate; and

                                  16              •   Purposefully refused to provide Plaintiffs with a shower, medical care, or self-

                                  17                  decontamination procedure.

                                  18   See Cisneros, No. 16-cv-0735-HSG, Dkt. No. 206 at 2–3, 5–6. To the extent that Defendants

                                  19   acted “per policy” following Plaintiffs’ indirect exposure to OC, see Tr. Vol. IV at 725:20–21, the

                                  20   jury found that such policies are insufficient.

                                  21          Defendants suggest that this was simply an isolated incident without broader implications.

                                  22   See, e.g., Cisneros, No. 16-cv-0735-HSG, Dkt. No. 224 at 10. Yet Defendants’ own witnesses

                                  23   testified at trial about the frequency with which chemical agents like OC are used in CDCR

                                  24   facilities. See, e.g., id., Dkt. No. 209 (“Tr. Vol. III”) at 321:13–21, 498:20–499:20. Several of the

                                  25   cases that Defendants cite in their briefing further highlight that indirect exposure to chemical

                                  26   agents is not uncommon among inmates. See, e.g., Clement v. Gomez, 298 F.3d 898, 901 (9th Cir.

                                  27   2002) (finding material dispute of fact regarding claim of deliberate indifference to medical needs

                                  28   where guards used pepper spray to break up fight, which affected nearby “bystander” prisoners);
                                                                                          7
                                           Case 4:16-cv-00735-HSG Document 230 Filed 02/03/21 Page 8 of 18




                                   1   Roberts v. Gonzalez, No. CV 12-2044-JVS DTB, 2013 WL 4663882, at *7–8 (C.D. Cal. Mar. 5,

                                   2   2013), report and recommendation adopted, No. CV 12-2044-JVS DTB, 2013 WL 4663551 (C.D.

                                   3   Cal. Aug. 29, 2013) (rejecting dismissal of deliberate indifference claim where plaintiffs alleged

                                   4   they were denied medical attention after pepper spray was discharged near their cell). CDCR

                                   5   currently has approximately 95,000 men and women in custody.1 And even if the benefit from

                                   6   these cases does not extend beyond Pelican Bay State Prison, that location houses approximately

                                   7   1,900 inmates.2

                                   8           The Court therefore concludes, given all the circumstances, that Plaintiffs’ verdicts have

                                   9   larger implications beyond Plaintiffs’ individual cases and provided significant benefits to a large

                                  10   class of persons. Cf. Daniels v. McKinney, 146 Cal. App. 3d 42, 50 (Cal. Ct. App. 1983) (finding

                                  11   that lawsuit provided significant benefit to large class of persons where it changed the defendants’

                                  12   behavior regarding the amount of weekly exercise to which pretrial detainees are entitled).
Northern District of California
 United States District Court




                                  13                     b. Financial Burden of Private Enforcement
                                  14           Plaintiffs similarly argue that their litigation costs transcend their personal interests in

                                  15   these cases because this was a “test case” for CDCR. See Cisneros, No. 16-cv-0735-HSG, Dkt.

                                  16   No. 223 at 4–5. Defendants respond that Plaintiffs only sought monetary relief, and therefore their

                                  17   interests in bringing these cases were purely personal. See id., Dkt. No. 224 at 11–12.

                                  18           “Section 1021.5 was not designed as a method for rewarding litigants motivated by their

                                  19   own pecuniary interests who only coincidentally protect the public interest.” See Beach Colony II

                                  20   v. California Coastal Com., 166 Cal. App. 3d 106, 114 (Cal. Ct. App. 1985). Thus, when the

                                  21   primary effect of a lawsuit “was to advance or vindicate a plaintiff’s personal economic interests,

                                  22   an award of fees under § 1021.5 is improper.” See Flannery, 61 Cal. App. 4th at 635. “Instead,

                                  23   [the statute’s] purpose is to provide some incentive for the plaintiff who acts as a true private

                                  24   attorney general, prosecuting a lawsuit that enforces an important public right and confers a

                                  25
                                       1
                                  26     See CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION, Weekly Population
                                       Report, https://www.cdcr.ca.gov/research/wp-
                                  27   content/uploads/sites/174/2021/01/Tpop1d210127.pdf (last visited February 1, 2021).
                                       2
                                         See CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION, Reports and Statistics for
                                  28   Pelican Bay State Prison, https://www.cdcr.ca.gov/research/wp-
                                       content/uploads/sites/174/2021/01/Tpop1d210120.pdf (last visited February 1, 2021).
                                                                                       8
                                           Case 4:16-cv-00735-HSG Document 230 Filed 02/03/21 Page 9 of 18




                                   1   significant benefit, despite the fact that his or her own financial stake in the outcome would not by

                                   2   itself constitute an adequate incentive to litigate.” Id. (quotation omitted). An award of fees is

                                   3   appropriate “when the necessity for pursuing the lawsuit placed a burden on the plaintiff out of

                                   4   proportion to his individual stake in the matter.” See Woodland Hills, 23 Cal. 3d at 941. This

                                   5   prong therefore has two parts: (1) the necessity of private enforcement; and (2) the financial

                                   6   burden of private enforcement. See Conservatorship of Whitley, 50 Cal. 4th 1206, 1214 (Cal.

                                   7   2010).

                                   8            As to the first question, the need for private enforcement here is self-evident where

                                   9   Plaintiffs, inmates at Pelican Bay State Prison, brought this action against the prison employees

                                  10   who they believed bore responsibility for the OC discharge incident and response, and who

                                  11   Defendants state acted according to “policy.” Again, Defendants suggest that private enforcement

                                  12   was not necessary because “there has been no evidence that current policy is somehow deficient.”
Northern District of California
 United States District Court




                                  13   See Cisneros, No. 16-cv-0735-HSG, Dkt. No. 224 at 12. Yet as discussed above, Defendants may

                                  14   have argued at trial that that they followed policy and that this policy was sufficient, but the jury

                                  15   disagreed.

                                  16            The Court further finds that the financial burden of private enforcement far outweighs

                                  17   Plaintiffs’ personal stake in these cases. Although Plaintiffs sought and received individual

                                  18   monetary damages, this is not dispositive. Rather, the critical inquiry is whether the financial

                                  19   burden in bringing these cases was disproportionate to their personal stake.3 The California

                                  20   Supreme Court has instructed that to assess a plaintiff’s individual benefit, “[t]he trial court must

                                  21   first fix—or at least estimate—the monetary value of the benefits obtained by the successful

                                  22   litigants themselves.” See Conservatorship of Whitley, 50 Cal. 4th at 1215 (quotation omitted).

                                  23   And “[o]nce the court is able to put some kind of number on the gains actually attained it must

                                  24   discount these total benefits by some estimate of the probability of success at the time the vital

                                  25   litigation decisions were made.” Id. (quotation omitted).

                                  26

                                  27   3
                                         To the extent that Defendants also argue that to recover under § 1021.5, Plaintiffs had to request
                                  28   injunctive relief, Defendant has not cited, and the Court has not found, any case supporting such a
                                       narrow construction of the statute. See Cisneros, No. 16-cv-0735-HSG, Dkt. No. 224 at 11–12.
                                                                                          9
                                        Case 4:16-cv-00735-HSG Document 230 Filed 02/03/21 Page 10 of 18




                                   1           Here, each Plaintiff was awarded a total of $2,500 after the Court granted Defendant

                                   2   Cupp’s renewed motion for judgment as a matter of law. See Cisneros, No. 16-cv-0735-HSG Dkt.

                                   3   No. 221; Manriquez, No. 16-cv-1320-HSG, Dkt. No. 223. From the outset, Plaintiffs valued their

                                   4   individual damages quite modestly. In January 2018, shortly after the Court appointed them,

                                   5   Plaintiffs’ counsel offered to settle these cases for $5,000, including all fees and costs. See

                                   6   Cisneros, No. 16-cv-0735-HSG, Dkt. No. 223 at 8–9; Manriquez, No. 16-cv-1320-HSG, Dkt. No.

                                   7   225-1 at ¶ 10. Three months later, Plaintiffs’ counsel offered to settle the case for $17,236, again

                                   8   including all fees and costs. See, e.g., Manriquez, No. 16-cv-1320-HSG, Dkt. No. 225-1 at ¶ 10,

                                   9   & Ex. A. Even at trial, Plaintiffs reiterated that they “didn’t file this case to get rich,” that “[t]his

                                  10   case is not about money,” and instead this case is “about accountability, plain and simple.” See

                                  11   Tr. Vol. IV at 696:24–697:4. Accordingly, Plaintiffs only requested an award of $5,000 each. See

                                  12   id. at 714:2–715:2. Such a modest request is consistent with the transient nature of the harm
Northern District of California
 United States District Court




                                  13   caused by the OC discharge. As Plaintiffs’ counsel summarized at trial, Plaintiffs experienced

                                  14   fifteen to thirty minutes of acute pain and panic, that included difficulty breathing, as well as

                                  15   “coughing, gagging, [] retching, [] teary eyes, [and] mucous.” See id. at 701:1–9; see also id.,

                                  16   Dkt. No. 208 at 52:6–53:15, 217:12–218:8. And although “they were still feeling the effects when

                                  17   they went to bed” later that night, the worst of their symptoms were during this first thirty minutes.

                                  18   See Tr. Vol. IV at 701:1–9. To be clear, the Court does not minimize the significance of even

                                  19   temporary harm. But even without discounting the benefits that Plaintiffs received by the

                                  20   probability of their success, Plaintiffs’ likely personal financial benefit from these cases was

                                  21   always minimal.

                                  22           In contrast, the legal fees incurred in litigating these cases were significant. The Court

                                  23   appointed counsel in August 2017, but despite several settlement attempts, the parties litigated

                                  24   through trial. See Cisneros, No. 16-cv-0735-HSG, Dkt. No. 48; Manriquez, No. 16-cv-1320-HSG,

                                  25   Dkt. No. 42. After two years of motions practice and discovery, the trial was held in June 2019,

                                  26   and the hearing on Defendants’ posttrial motions was held in December 2019. As discussed in

                                  27   more detail in Section II.A.ii.d below, during this time counsel for Plaintiff Cisneros expended

                                  28   over 1,200 hours of work, requesting a total of $454,137.30, and counsel for Plaintiff Manriquez
                                                                                           10
                                           Case 4:16-cv-00735-HSG Document 230 Filed 02/03/21 Page 11 of 18




                                   1   expended over 1,100 hours of work, requesting a total of $467,425 in attorneys’ fees. Plaintiffs’

                                   2   counsel capably litigated these cases through trial, without any assurance that their fees would be

                                   3   paid. Counsel represented Plaintiff Cisneros in this matter pro bono. See Cisneros, No. 16-cv-

                                   4   0735-HSG, Dkt. No. 223 at 5. And counsel represented Plaintiff Manriquez under a contingency

                                   5   fee agreement in which counsel could elect to take only those attorneys’ fees awarded by the

                                   6   Court. See Manriquez, No. 16-cv-1320-HSG, Dkt. No. 225-1 at ¶ 19, & Ex. E. But competent

                                   7   counsel often comes at a high price, and prisoners with legitimate civil rights claims should not be

                                   8   discouraged from pursuing their claims with the assistance of counsel. Had counsel not agreed to

                                   9   represent Plaintiffs pro bono and on contingency, the value of the recovery for Plaintiffs’ fifteen to

                                  10   thirty minutes of pain and panic would not have justified the costs in litigating these cases. The

                                  11   Court finds this prong readily satisfied.

                                  12                       c. The Interest of Justice
Northern District of California
 United States District Court




                                  13           Lastly, Plaintiffs contend that the interest of justice requires that the attorneys’ fees not be

                                  14   paid out of Plaintiffs’ recovery. See, e.g., Cisneros, No. 16-cv-0735-HSG, Dkt. No. 223 at 5.

                                  15   Plaintiffs highlight their modest recovery, which represents only a tiny fraction of the attorneys’

                                  16   fees incurred. See id. The Court agrees. Plaintiffs argued to the jury that these cases were

                                  17   intended to hold Defendants accountable, rather than to recoup substantial monetary damages. See

                                  18   Tr. Vol. IV at 696:24–697:4. Their request at trial was commensurate with this aim, seeking only

                                  19   $5,000. Moreover, because the Court granted Defendant Cupp’s renewed motion for judgment as

                                  20   a matter of law, finding that he was entitled to qualified immunity, Plaintiffs’ awards have already

                                  21   been reduced by half: from $5,000 to $2,500. See Cisneros, No. 16-cv-0735-HSG, Dkt. No. 220;

                                  22   see also Manriquez, No. 16-cv-1320-HSG, Dkt. No. 222. The Court finds that it would be

                                  23   contrary to the interest of justice to reduce these awards still further, by requiring Plaintiffs to

                                  24   shoulder the entire burden of litigating a case that benefited others. The Court thus finds this

                                  25   prong satisfied.4

                                  26
                                       4
                                  27     In the alternative, Defendants also briefly ask the Court to exercise its discretion to decline to
                                       award fees, even if Plaintiffs satisfy the requirements of § 1021.5, “given the limited success at
                                  28   trial.” See Cisneros, No. 16-cv-0735-HSG, Dkt. No. 224 at 12–13. Although Defendants do not
                                       elaborate, the Court assumes that Defendants are referencing the modest monetary awards that
                                                                                          11
                                        Case 4:16-cv-00735-HSG Document 230 Filed 02/03/21 Page 12 of 18




                                   1                    d. Reasonableness of Fees

                                   2          Having found that Plaintiffs are eligible to receive attorneys’ fees under § 1021.5, the

                                   3   Court must determine in its discretion what, if any, fees to award. Defendants do not challenge

                                   4   Plaintiffs’ lodestar calculations under § 1021.5, and instead argue only that the Court should

                                   5   reduce the fees because they are excessive when compared to the damages awards. See, e.g.,

                                   6   Cisneros, No. 16-cv-0735-HSG, Dkt. No. 224 at 15.

                                   7          The Court applies the lodestar method to calculate the fees to be awarded under § 1021.5.

                                   8   See Meister v. Regents of Univ. of California, 67 Cal. App. 4th 437, 448–49 (Cal. Ct. App. 1998)

                                   9   (“[T]he California Supreme Court intended its lodestar method to apply to a statutory attorney’s

                                  10   fee award unless the statutory authorization for the award provided for another method of

                                  11   calculation”). Under the lodestar method, the Court starts with the “lodestar figure, based on the

                                  12   careful compilation of the time spent and reasonable hourly compensation of each attorney
Northern District of California
 United States District Court




                                  13   involved in the presentation of the case.” See Graham v. DaimlerChrysler Corp., 34 Cal. 4th 553,

                                  14   579 (Cal. 2004), as modified (Jan. 12, 2005) (quotation omitted). The California Supreme Court

                                  15   has “expressly approved the use of prevailing hourly rates as a basis for the lodestar.” Id. Once

                                  16   the Court determines the lodestar amount, it may, in “rare” and “exceptional” cases, adjust the

                                  17   lodestar upward or downward “using a ‘multiplier’ based on factors not subsumed in the initial

                                  18   calculation.” See Ketchum v. Moses, 24 Cal. 4th 1122, 1138 (Cal. 2001) (holding that court is not

                                  19   required to apply a multiplier to basic lodestar figure but retains discretion to do so).

                                  20          As an initial matter, the Court concludes that the fees and expenses requested by Plaintiffs

                                  21   are reasonable under California’s lodestar method. Plaintiffs have submitted declarations and

                                  22   billing records from both law firms that represented Plaintiff Cisneros and Plaintiff Manriquez.

                                  23   Counsel reviewed the billing records to ensure charges were not duplicative or excessive, and

                                  24   those declarations and records document the requested (1) 1,209.50 hours of time spent by Reed

                                  25   Smith LLP for Plaintiff Cisneros, and a lodestar of $454,137.30, see Cisneros, No. 16-cv-0735-

                                  26

                                  27
                                       Plaintiffs received in these cases. But as the Court has already explained, Plaintiffs’ success at
                                  28   trial cannot be fully measured by their monetary awards. They were seeking to hold Defendants
                                       accountable for their actions, and they did.
                                                                                        12
                                        Case 4:16-cv-00735-HSG Document 230 Filed 02/03/21 Page 13 of 18




                                   1   HSG, Dkt. No. 223-1 at ¶¶ 6–18, Dkt. No. 223-2, Ex. 1; and (2) 1,115 hours of time spent by

                                   2   Singleton Law Firm, A.P.C., and a lodestar of $467,425, see Manriquez, No. 16-cv-1320-HSG,

                                   3   Dkt. No. 225-1 at ¶¶ 3–18, & Ex. D, Dkt. No. 225-2. Counsel’s rates include $425 to $600 per

                                   4   hour for partners; $395 to $425 per hour for senior associates; $395 per hour for junior associates;

                                   5   and $200 per hour for legal assistants, paralegals, and research assistants. The Court finds that

                                   6   these rates are consistent with prevailing rates in this district. See Cisneros, No. 16-cv-0735-HSG,

                                   7   Dkt. No. 223 at 6–7 (collecting cases); Manriquez, No. 16-cv-1320-HSG, Dkt. No. 225 at 15–16

                                   8   (same). Having reviewed these records in detail, the Court finds that Plaintiffs’ lodestar

                                   9   calculations are reasonable given the rigorous litigation required in these cases. Defendants

                                  10   presented a robust defense, litigating through trial.

                                  11          Nevertheless, the Court is cognizant that counsel are seeking fees that are approximately

                                  12   180 times the awards that Plaintiffs received. And in exercising its discretion to award attorneys’
Northern District of California
 United States District Court




                                  13   fees, the Court seeks to balance the interests of fairness and proportionality.

                                  14          Having considered these interests, the Court extends its sincere thanks to Reed Smith LLP,

                                  15   counsel for Plaintiff Cisneros. The importance of bridging the justice gap for indigent or low-

                                  16   income individuals cannot be overstated. Here, counsel’s willingness to represent Plaintiff

                                  17   Cisneros pro bono ensured that he obtained meaningful access to the courts. And thanks to

                                  18   counsel’s efforts, Plaintiff prevailed at trial. However, the Court declines to award attorneys’ fees

                                  19   under the circumstances. As detailed above, the Court understands the broader import of

                                  20   Plaintiff’s verdict. But his monetary award was still modest at $2,500. The Court also finds it

                                  21   relevant that Reed Smith represented Plaintiff Cisneros in this matter pro bono, and is a large law

                                  22   firm with over 1,500 lawyers in 32 offices across the United States, Europe, the Middle East, and

                                  23   Asia. See Cisneros, No. 16-cv-0735-HSG, Dkt. No. 223 at 5. To be sure, representing a party pro

                                  24   bono does not, on its own, preclude counsel from recouping attorneys’ fees. See General Order

                                  25   No. 25. But the Court finds it relevant that counsel offered their services with the expectation that

                                  26   doing so was “for the public good,” rather than as an ordinary paid retention. Moreover, given the

                                  27   size and reputation of the firm, representing Plaintiff Cisneros did not jeopardize the profitability

                                  28   of the firm. The firm, with the help of other attorneys, could continue its work for existing clients
                                                                                         13
                                           Case 4:16-cv-00735-HSG Document 230 Filed 02/03/21 Page 14 of 18




                                   1   and develop new business while litigating this case. Again, the Court deeply appreciates Reed

                                   2   Smith’s zealous advocacy and professionalism, and very much hopes counsel will continue to

                                   3   provide high-quality pro bono legal representation in future cases.

                                   4           As to counsel for Plaintiff Manriquez, the Court finds it significant that Singleton Law

                                   5   Firm represented Plaintiff pursuant to a contingency fee agreement in which counsel could elect to

                                   6   take only those attorneys’ fees awarded by the Court. See Manriquez, No. 16-cv-1320-HSG, Dkt.

                                   7   No. 225-1 at ¶ 19, & Ex. E. Thus, awarding attorneys’ fees in this case would ensure that Plaintiff

                                   8   Manriquez receives his full $2,500 verdict. Moreover, the Court notes that Singleton Law Firm is

                                   9   a small firm, with fewer than 30 attorneys across nine offices in California. There was, therefore,

                                  10   a significant tradeoff involved in spending over 1,100 hours to represent Plaintiff in this case.

                                  11   Still, given the relatively small monetary award at issue, the Court finds that some reduction in

                                  12   counsel’s lodestar is appropriate.
Northern District of California
 United States District Court




                                  13           Although the Court declines Defendant’s invitation to limit the total award of attorneys’

                                  14   fees under § 1021.5 to the PLRA maximum,5 the Court finds the PLRA instructive in evaluating

                                  15   what constitutes proportional and fair fees in this case. This is particularly true here because

                                  16   Plaintiff Manriquez is a prisoner at Pelican Bay and, absent the state court negligence claims, his

                                  17   case would be subject to the PLRA. Under the PLRA, “[n]o award of attorney’s fees . . . shall be

                                  18   based on an hourly rate greater than 150 percent of the hourly rate established under section

                                  19   3006A of Title 18 for payment of court-appointed counsel.” 42 U.S.C. § 1997e(d)(3).

                                  20   Accordingly, “the hourly rate used as the basis for a fee award [under the PLRA] is limited to 150

                                  21   percent of the hourly rate used for paying appointed counsel under the Criminal Justice Act, 18

                                  22   U.S.C. § 3006A (the ‘CJA rate’).” See Kelly, 822 F.3d at 1099–100. The relevant CJA rate is

                                  23   currently $155 per hour,6 and 150% of that rate is $232.50 per hour. Using this rate, Plaintiff’s

                                  24   1,115 hours of work would yield $259,237.50 in attorneys’ fees. The Court finds that these

                                  25

                                  26   5
                                         The Court again notes that the PLRA does not apply any limits to awards in this case under
                                  27   § 1021.5.
                                       6
                                         See UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA, Criminal Justice Act
                                  28   (“CJA”), https://www.cand.uscourts.gov/about/court-programs/criminal-justice-act-cja/cja-
                                       compensation-rates/ (last visited February 1, 2021).
                                                                                       14
                                        Case 4:16-cv-00735-HSG Document 230 Filed 02/03/21 Page 15 of 18




                                   1   reduced fees are more proportionate to the award that Plaintiff Manriquez obtained at trial, while

                                   2   still acknowledging the high quality of counsel’s work and the significant risk that counsel

                                   3   assumed in taking this case on contingency.

                                   4             The Court understands that the hours spent by the Singleton Law Firm in this case were for

                                   5   both state and federal law claims, but as noted by the Supreme Court, “[m]uch of counsel’s time

                                   6   will be devoted generally to the litigation as a whole, making it difficult to divide the hours

                                   7   expended on a claim-by-claim basis.” Hensley v. Eckerhart, 461 U.S. 424, 435 (1983). The

                                   8   Supreme Court noted that in such circumstances, “the district court should focus on the

                                   9   significance of the overall relief obtained by the plaintiff in relation to the hours reasonably

                                  10   expended on the litigation.” Id. Differentiating time spent between the state and federal law

                                  11   claims is particularly difficult here, where Defendants were found liable for both state and federal

                                  12   claims based on the same facts. Again, the Court finds that counsel for Plaintiff Manriquez
Northern District of California
 United States District Court




                                  13   provided skilled representation, which was essential for Plaintiff to successfully litigate his claims.

                                  14   Because of the significant time devoted to this case, counsel no doubt was prevented from taking

                                  15   other cases on behalf of paying clients. The Court thus finds in its discretion, and based on the

                                  16   totality of circumstances, that counsel for Plaintiff Manriquez is entitled to $259,237.50 in

                                  17   attorneys’ fees.

                                  18        B.      Section 1988
                                  19             Plaintiffs seek, only in the alternative, attorneys’ fees under § 1988.

                                  20                 i.   Legal Standard
                                  21             Section 1988 provides that a court may, “in its discretion,” award a “reasonable attorney’s

                                  22   fee” to a “prevailing party” in a suit brought under various federal statutes, including 42 U.S.C.

                                  23   § 1983. See 42 U.S.C. § 1988(b). “[P]laintiffs may be considered ‘prevailing parties’ for

                                  24   attorney’s fees purposes if they succeed on any significant issue in litigation which achieves some

                                  25   of the benefit the parties sought in bringing suit.” Hensley, 461 U.S. at 433 (quotation omitted). It

                                  26   is well settled that the amount of a reasonable fee award under § 1988 must be determined on a

                                  27   case-by-case basis in light of several factors, see id. at 429–30, the “most critical” of which “is the

                                  28   degree of success obtained,” id. at 436. “The purpose of § 1988 is to ensure ‘effective access to
                                                                                           15
                                        Case 4:16-cv-00735-HSG Document 230 Filed 02/03/21 Page 16 of 18




                                   1   the judicial process’ for persons with civil rights grievances,” id. at 429 (quoting H.R.Rep. No.

                                   2   94–1558, p. 1H.R.Rep. No. 94–1558, p. 1 (1976)), and thus to “deter civil rights violations and

                                   3   encourage access to the courts to redress often economically unviable injuries to fundamental

                                   4   rights,” Bravo v. City of Santa Maria, 810 F.3d 659, 668 (9th Cir. 2016).

                                   5          “To determine the amount of a reasonable fee, district courts typically proceed in two

                                   6   steps: first, courts generally apply the lodestar method to determine what constitutes a reasonable

                                   7   attorney fee; and second, the district court may then adjust the lodestar upward or downward based

                                   8   on a variety of factors, including the degree of success obtained by the plaintiffs.” See Bravo, 810

                                   9   F.3d at 665–66.

                                  10          However, the PLRA alters the lodestar method in prisoner civil rights cases in three

                                  11   fundamental ways. First, rather than hours reasonably expended in the litigation, the hours used

                                  12   to determine the fee award are limited to those that are (1) directly and reasonably incurred in
Northern District of California
 United States District Court




                                  13   proving an actual violation of the plaintiff’s rights, and (2) either proportionately related to court-

                                  14   ordered relief or directly and reasonably incurred in enforcing such relief. See 42 U.S.C.

                                  15   § 1997e(d)(1). Second, and critically in these cases, the total amount of the attorneys’ fees award

                                  16   associated with the monetary judgment is limited to 150 percent of the judgment. Id.

                                  17   § 1997e(d)(2); see Jimenez v. Franklin, 680 F.3d 1096, 1100 (9th Cir. 2012). Third, the hourly

                                  18   rate used as the basis for a fee award is limited to 150 percent of the hourly rate used for paying

                                  19   appointed counsel under the Criminal Justice Act, 18 U.S.C. § 3006A (the “CJA rate”). See 42

                                  20   U.S.C. § 1997e(d)(3).

                                  21              ii.    Discussion
                                  22          The Court understands that Plaintiffs disagree with the Ninth Circuit’s interpretation of 42

                                  23   U.S.C. § 1997e(d)(2). However, Plaintiffs appear to recognize that the Court is nevertheless

                                  24   bound by the Ninth Circuit’s holdings, and thus raise arguments about whether the total amount of

                                  25   attorneys’ fees should be limited to 150 percent of any monetary judgment solely to preserve them

                                  26   for appeal. See, e.g., Manriquez, No. 16-cv-1320-HSG, Dkt. No. 225 at 17. Accordingly, the

                                  27   Court does not address Plaintiffs’ arguments about the proper interpretation of § 1997e(d)(2).

                                  28   Still, the Court emphasizes that the PLRA was not intended to discourage non-frivolous lawsuits,
                                                                                          16
                                            Case 4:16-cv-00735-HSG Document 230 Filed 02/03/21 Page 17 of 18




                                   1   and competent counsel should not be discouraged from representing prisoners in meritorious

                                   2   cases. See, e.g., Woods, 722 F.3d at 1182.

                                   3            The Court finds that Plaintiffs’ counsel are eligible for attorneys’ fees under § 1988

                                   4   because Plaintiffs prevailed on their Eighth Amendment claims against Defendant Vazquez. Such

                                   5   fees, however, are limited under the PLRA. Because the jury awarded $1,500 to each Plaintiff for

                                   6   their Eighth Amendment claims, Plaintiffs’ attorneys’ fees would be capped at $2,250 (150% x

                                   7   $1,500). Moreover, the PLRA requires that “[w]henever a monetary judgment is awarded,” “a

                                   8   portion of the judgment (not to exceed 25 percent) shall be applied to satisfy the amount of

                                   9   attorney’s fees awarded against the defendant.” 42 U.S.C. § 1997e(d)(2). The Supreme Court has

                                  10   interpreted this to mean that “district courts must apply as much of the judgment as necessary, up

                                  11   to 25%, to satisfy an award of attorney’s fees.” See Murphy v. Smith, 138 S. Ct. 784, 786–90

                                  12   (2018). Thus, were the Court to award attorneys’ fees under § 1988, Plaintiffs would be
Northern District of California
 United States District Court




                                  13   responsible for $562.50 of the fee award (25% x $2,250), and Defendants would be responsible

                                  14   for the balance of $1,687.50. As to Plaintiff Manriquez, the Court finds that such fees are

                                  15   duplicative of the fees awarded under § 1021.5. And as to Plaintiff Cisneros, the Court declines to

                                  16   exercise its discretion to award any fees under § 1988. As explained above, the Court does not

                                  17   find that the interest of justice is served by requiring Plaintiff Cisneros to pay any portion of the

                                  18   fees from his modest award.

                                  19   //

                                  20   //

                                  21   //

                                  22   //

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                         17
                                        Case 4:16-cv-00735-HSG Document 230 Filed 02/03/21 Page 18 of 18




                                   1   III.   CONCLUSION

                                   2          Accordingly, the Court DENIES Plaintiff Cisneros’ motion for attorneys’ fees and

                                   3   GRANTS IN PART Plaintiff Manriquez’s motion for attorneys’ fees. Defendants are ordered to

                                   4   pay the following reasonable attorneys’ fees within 30 days of the date of this order:

                                   5                  •   $259,237.50 in attorneys’ fees to Plaintiff Manriquez as a prevailing party

                                   6                      under California Code of Civil Procedure § 1021.5.

                                   7          IT IS SO ORDERED.

                                   8   Dated: 2/3/2021

                                   9                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        18
